Citation Nr: 0928613	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for a pulmonary 
condition due to asbestos exposure.

5.  Entitlement to service connection for hepatitis. 

6.  Entitlement to service connection for melanoma due to sun 
exposure.   

7.  Entitlement to service connection for kidney cancer 
(carcinoma of the ureter), claimed as the result of exposure 
to asbestos, ionizing radiation, toxic chemicals and as a 
result of in-service urethritis.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to 
August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington and 
Portland, Oregon.  In an August 2005 rating decision, the 
Seattle RO denied the Veteran's claims for service connection 
of PTSD, bilateral hearing loss, tinnitus, a pulmonary 
condition, hepatitis and facial cysts.  In a November 2006 
rating decision, the Portland RO denied the Veteran's claims 
for service connection of melanoma due to sun exposure and 
kidney cancer. 

The Board notes that the Veteran initially filed a notice of 
disagreement with respect to the denial of service connection 
for facial cysts, but later withdrew the notice of 
disagreement.  See Statement accompanying January 2007 
substantive appeal (VA Form 9).  Accordingly, this issue is 
not before the Board. 

The Board also notes that the Veteran submitted a March 2009 
statement from his former employer relating that the Veteran 
had been employed as a Saw Filer Supervisor from 1964 to 
1992.  The RO did not issue a supplemental statement of the 
case (SSOC) with respect to this evidence.  In this regard, 
the Board need not refer this evidence as it is duplicative 
of the evidence already considered, particularly the 
Veteran's statements that he had such employment.  See 
38 C.F.R. § 19.31.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hepatitis 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
show that bilateral hearing loss is causally related to 
service, that it began in service or that it manifested to a 
compensable degree within the first post-service year.

2.  The competent and probative medical evidence does not 
show, or place the evidence in equipoise, that tinnitus is 
casually related to service.

3.  It has not been shown by competent and probative 
evidence, and the evidence is not in equipoise, that the 
Veteran has PTSD that is causally related to service.

4.  The competent and probative medical evidence does not 
show, or place the evidence in equipoise, that a pulmonary 
condition is casually related to service.

5.  The Veteran did not participate in a radiation-risk 
activity during active service and the competent and 
probative medical evidence does not show, or place the 
evidence in equipoise, that melanoma is attributable to 
service.  

6.  The Veteran did not participate in a radiation-risk 
activity during active service and the competent and 
probative medical evidence does not show, or place the 
evidence in equipoise, that kidney cancer is attributable to 
service.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  Service connection for a pulmonary disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Melanoma was not incurred, directly or presumptively, or 
aggravated as a result of the Veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2008).

6.  Kidney cancer was not incurred, directly or 
presumptively, or aggravated as a result of the Veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA is responsible to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the August 2005 rating decision, the RO 
provided the appellant pre-adjudication notice by letters 
dated in November 2004 and January 2005.  With respect to the 
November 2006 rating decision, the RO provided the appellant 
with pre-adjudication notice by letters dated in January and 
June 2006.  The latter letter included notice as to how the 
VA determines disability ratings and effective dates.  
Although the other letters did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations and obtained medical opinions 
as to the etiology of his claimed bilateral hearing loss and 
tinnitus.  He has been provided with a psychiatric 
examination with respect to his PTSD claim.  An examination 
with respect to the claims for service connection of a 
pulmonary disorder, melanoma and kidney cancer is not 
necessary to decide these claims because, as discussed below 
in greater detail, there is no competent evidence suggesting 
that these disorders may be attributable to service, 
particularly through the theories proffered by the Veteran.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the RO attempted to 
obtain private medical records from Providence St. Vincent 
Medical Center related to treatment from 1975 for skin 
cancer, but received a negative response to its request.  
Accordingly, no further development is necessary in this 
regard.  38 C.F.R. § 3.159(c)(1).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and hearing 
loss or malignant tumors become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans, such as a veteran who was present 
at Hiroshima or Nagasaki during specific periods of time.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, for 
radiation exposed veterans, "radiogenic diseases," 
including skin cancer and kidney cancer, may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  "Radiation- 
risk activity" means (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, (C) internment as a prisoner of 
war in Japan during World War II, (D) service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, and (E) service in 
a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  38 C.F.R. § 
3.309(d)(3)(ii).

Among the radiogenic diseases under § 3.311 are skin cancer 
and kidney cancer.  38 C.F.R. § 3.311(b) requires evidence 
that the veteran was exposed to ionizing radiation as a 
result of onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946; or other activities as claimed.

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Bilateral Hearing Loss and Tinnitus

The Veteran's service treatment records do not show diagnosis 
or complaints of hearing loss or tinnitus.  His separation 
examination report, dated in August 1951, showed normal ears 
and drums at discharge.  His hearing at this time was 15/15 
on whispered voice testing.  15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  

The Veteran is claiming that he incurred bilateral hearing 
loss and tinnitus due to in-service noise exposure.  
Specifically, he claims these disorders are due to acoustic 
trauma incurred during his service as a Gunner's Mate.  His 
personnel records confirm his participation in shore 
bombardment on the east coast of Korea.  It is conceded that 
he was exposed to noise consistent with this activity.  

The earliest clinical evidence of hearing loss appears in an 
August 1990 audiologic examination report from the Roseburg 
Audiology Center.  This record indicates that the Veteran had 
been referred to this provider by his employer.  

A treatment record from the Steinbach Hearing Center, dated 
in September 1990, notes a 30 year history of hearing 
problems.  This record reflects that the Veteran was employed 
as a saw filer and attributed his hearing trouble to 
overexposure, apparently to occupational noise.  This record 
notes that the Veteran had worn hearing aids for about 11 
years at this time.  Subsequent notes from this provider 
contain charted audiometric results, but do not address the 
etiology of bilateral hearing loss.

In furtherance of substantiating his claim, the Veteran was 
provided a VA audiologic examination in June 2008.  At the 
time of this examination, he reported hearing loss for 50 
years as well as the use of hearing aids.  He reported 
occasional tinnitus.  He also reported a history of noise in 
service due to his service as a Gunner's Mate.  He also 
reported a history of noise in his occupation from grinders, 
etc., and that he worked as a saw sharpener.  He also 
reported recreational exposure to noise from power tools.  He 
denied the use of hearing protection at any time.  
Examination resulted in a diagnosis of mild to severe 
bilateral sensorineural hearing loss and tinnitus.  

The examiner noted that the claims file had been reviewed and 
rendered an opinion that the hearing loss and tinnitus were 
less likely than not attributable to military noise.  The 
examiner noted that the Veteran had worked for 39 years as a 
saw filer in a lumber mill without hearing protection and 
that he had reached a settlement for noise induced hearing 
loss from a workers compensation claim in the 1990s.  The 
examiner thus related bilateral hearing loss and tinnitus as 
less likely than not due to military noise exposure. 

The Veteran has offered a history of post-service 
occupational noise exposure.  In an April 2009 statement he 
explained that he only worked as a saw filer until 1963 and 
that thereafter he worked as a supervisor of the filing room 
and that he did no physical work there.  He indicated that 
the June 2008 VA examination report recited an inaccurate 
history of his post-service noise exposure.  

Entitlement to bilateral hearing loss and tinnitus is not 
established.  Initially, the Board notes that there is no 
clinical evidence dated within the post-service year showing 
that bilateral hearing loss manifested to a compensable 
degree.  Indeed, the record shows the first manifestation of 
hearing loss in 1990, well after the first post-service year, 
with a history of 30 years' duration, or in the late 
1950s/early 1960s, still several years after service.  
Accordingly, presumptive service connection is not warranted 
for bilateral hearing loss.  38 C.F.R. §§ 3.307, 3.309.  
Likewise, although it has been conceded that the Veteran was 
exposed to noise in service, the preponderance of the 
evidence is against the claim.  The Board notes the Veteran's 
contention that he did not have as significant of a history 
of post-service noise exposure as documented in the June 2008 
examination report; however, the Veteran does not dispute 
that he settled a workers compensation claim with his 
employer related to bilateral hearing loss.  This, in 
addition to the negative VA opinion, weighs heavily against 
his claim and indicates strongly that his bilateral hearing 
loss and tinnitus are attributable to post-service noise 
exposure.  As is true with any piece of evidence, the 
credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicators.  See Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  For these reasons, 
the preponderance of the evidence is against the claims and 
they must be denied.  

PTSD

Entitlement to service connection for PTSD is not warranted.  
The Veteran's service treatment records are silent with any 
psychiatric complaints or diagnoses.  He apparently did not 
receive a psychiatric evaluation upon discharge.  See August 
1951 separation examination report.  A review of the records 
notes a positive PTSD screen in a June 2008 VA treatment 
record.  Nevertheless, VA examination in January 2009 did not 
result in a DSM-IV diagnosis of PTSD, but rather a DSM-IV 
diagnosis of mild depression, related to the Veteran's 
physical health.  The Board notes that, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223 (1992).  Accordingly, the 
claim must be denied.

The Board notes that in a recent decision, the Court of 
Appeals for Veterans Claims recently held that a claim for 
service connection for PTSD may encompass claims for service 
connection of any mental disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
Secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard the Boart 
notes that the Veteran has never described his claim in any 
terms other than PTSD.  See e.g. PTSD questionnaire.  He has 
clearly sought service connection for only PTSD, not his 
currently diagnosed depression.  Moreover, the VA examination 
does not indicate that depression may be related to service 
and the Veteran did not indicate at the examination that he 
was seeking compensation for such symptomatology.  
Accordingly, the claim is properly construed and denied 
hereinabove.  

Pulmonary Condition Due to Asbestos Exposure

The Veteran has not asserted that he developed this claimed 
disorder during combat.  Accordingly, the provisions of 38 
U.S.C.A. § 1154 are not applicable.  

The Veteran's service treatment records contain no complaints 
or diagnosis of a pulmonary condition.  Several 
photofluorography examination reports of the chest document 
impressions of an essentially normal chest.  The Veteran's 
August 1951 discharge examination report notes normal lungs 
and chest at discharge.  

In August 1994, private X-rays demonstrated an overall normal 
chest X-ray for the Veteran's age.  

The earliest evidence pertaining to diagnosis of a lung 
disorder appears in a February 2001 chest X-ray report from 
D.G.S., D.O.  This report documents a clear right lung, but 
atelectasis or early infiltrate down the base of the left 
lung.  A subsequent X-ray report, also dated in February 2001 
documents an impression of chronic obstructive pulmonary 
disease (COPD).  Subsequent records from this provider 
document impressions of COPD, but do not comment on the 
etiology of this condition.

The Veteran is claiming that he was exposed to asbestos in 
service and that he has a pulmonary condition related 
thereto.  In a July 2006 asbestos exposure questionnaire, the 
Veteran related that he was exposed to asbestos during his 
service on the USS Juneau and the USS Los Angeles from 1947 
to 1951.  He related having been treated for residuals of 
asbestos by several private medical providers, whose records 
have been obtained and are in the claims file.  He also 
acknowledged having smoked three packs of cigarettes per day 
from 1947 to 1994.  

Entitlement to service connection for a pulmonary disorder is 
not warranted.  The Veteran was not diagnosed as having a 
pulmonary disorder, COPD, until 2001, approximately 50 years 
following his discharge from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the competent 
evidence of record attributes a pulmonary disorder to 
service.  His assertions that a pulmonary disorder is 
attributable to service, particularly asbestos exposure, are 
not competent medical evidence as such assertions cannot be 
made by a layperson where, as here, the medical question is 
complex and involves etiology of the current disease.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
the preponderance of the evidence is against the claim, 
service connection for a pulmonary disorder must be denied.

Kidney and Skin Cancer

The Veteran has not asserted that he developed either of 
these claimed disorders during combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154 are not applicable.  

The Veteran's service treatment records contain no diagnoses 
of kidney or skin cancer.  The Veteran did have a bout of 
acute urethritis due to gonococcus in August 1950.  The 
Veteran's separation examination report, dated in August 
1951, reveals normal skin and lymphatics at discharge, as 
well as a normal genitourinary system.  

The Veteran does not assert that these conditions first 
manifested in service.  He relates them to his claimed 
exposure to ionizing radiation.  Specifically, the Veteran 
claims to have been exposed to radiation when he rode through 
Hiroshima on a train in 1948 or 1949.  He also relates his 
skin cancer to sun exposure in service and his kidney cancer 
to asbestos and chemical exposure, as well as urethritis.

The Veteran's diagnoses of skin cancer and kidney cancer are 
well-documented in the record.  The Veteran was first 
diagnosed as having ureteral cancer in 1994, and underwent a 
nephro-ureterectomy that same year.  The Veteran first 
manifested melanoma in the late 1970s.  See January 1993 
treatment note from J.K.R., M.D.; May 2001 treatment note 
from K.A.B., D.O.  Subsequent records note treatment for 
basal cell carcinoma.  

First, the Board finds that the Veteran has not contended 
that he participated in a radiation-risk activity, such that 
he would be considered a radiation-exposed Veteran under 38 
C.F.R. § 3.309(d).  Specifically, the Veteran's description 
of his radiation exposure activities in service does not 
include any of the radiation-risk activities outlined in 38 
C.F.R. § 3.309(d)(3)(ii).  Instead, the Veteran has asserted 
radiation exposure in 1948 or 1949 when he traveled through 
Hiroshima.  The Veteran has not contended and the record does 
not show that he participated in any of the radiation-risk 
activities listed in 38 C.F.R. § 3.309(d)(3)(ii).  Thus, he 
is not considered a radiation-exposed veteran under 38 C.F.R. 
§ 3.309 (d).  Accordingly, the presumptive regulations are 
inapplicable.  

As noted above, the Veteran's claimed disorders, skin cancer 
and kidney cancer, are radiogenic diseases, as listed under 
38 C.F.R. § 3.311.  The Veteran does not claim participation 
in atmospheric nuclear weapons testing and he does not claim 
participation in the occupation of Hiroshima or Nagasaki, 
Japan prior to July 1, 1946; thus his presence at these sites 
is not conceded.  38 C.F.R. § 3.311§ (a)(4).  Riding in a 
train through Hiroshima several years after the relevant 
occupation dates does not establish radiation exposure.  As 
he is not a radiation-exposed veteran, there is no need to 
obtain a dose estimate.  See 38 C.F.R. § 3.311(a)(2).  
Additionally, as there is no competent indication that the 
Veteran was actually exposed to ionizing radiation, referral 
to the Undersecretary for Benefits is not warranted.  See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998) (stating 
that development under 38 C.F.R. § 3.311(b)(1) requires a 
preliminary determination that the Veteran was exposed to 
ionizing radiation, and where no such exposure is shown, a 
referral to the Undersecretary for Benefits is not required).  
Accordingly, service connection for kidney and skin cancer 
cannot be established under the provisions of 38 C.F.R. 
§ 3.311. 

The Board has thoroughly reviewed the evidence and there is 
no competent evidence attributing either kidney or skin 
cancer to service; there is no competent evidence even 
suggesting any relationship between his cancers and service 
or any event or exposure in service.  The Veteran's 
assertions that his skin cancer is attributable to in-service 
sun exposure and that his kidney cancer is attributable to 
his claimed radiation, asbestos and/or toxic chemical 
exposure, as well as an in-service bout of urethritis, are 
not competent medical evidence; these are not assertions 
within the purview of a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that the Veteran was not provided VA 
examinations regarding his claims for service connection for 
a pulmonary condition or kidney and skin cancer.  However, 
examinations are not required because there is no indication 
other than the Veteran's assertions that these conditions are 
related to service.  There is no medical evidence suggesting 
any relationship of current disability to service.  38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a pulmonary condition 
due to asbestos exposure is denied.

Entitlement to service connection for melanoma due to sun 
exposure is denied.   

Entitlement to service connection for kidney cancer 
(carcinoma of the ureter), claimed as the result of exposure 
to asbestos, ionizing radiation, toxic chemicals and as a 
result of in-service urethritis is denied.  




REMAND

A medical examination is necessary to decide the Veteran's 
hepatitis claim.  A review of the Veteran's service treatment 
records notes an impression of acute infectious jaundice in 
July 1948.  The Veteran's separation examination does not 
note a diagnosis of hepatitis and documents a normal abdomen 
at discharge.  The Veteran has stated that he is currently 
diagnosed as having hepatitis, although the medical evidence 
of record fails to reveal a clinical diagnosis.  He has 
indicated post-service risk factors for contraction of 
hepatitis, particularly a 1994 blood transfusion and tattoos.  
The Veteran's statements and the medical evidence of record 
are insufficient to decide the claim; however the low 
threshold of a suggestion of a nexus between the claimed 
disorder and service has been met.  Thus, the Board finds 
that the Veteran should be afforded a VA examination to 
address this claim. 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination to address the 
presence and etiology of any diagnosed 
hepatitis.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
Based on the examination and review of 
the record, the examiner is asked to 
provide an opinion as to whether or not 
hepatitis, if found, is at least as 
likely as not (i.e. a 50 percent 
probability or greater) attributable to 
the Veteran's service, particularly the 
July 1948 diagnosis of acute infectious 
jaundice.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


